IN THE SUPREME COURT OF TENNESSEE

                             AT KNOXVILLE
                                                   FILED
                                                   December 21, 1998
JORGE ARIEL SANJINES                    )    Appeal
                                        )    No. 03-S-01-9712-CV-00139
                                                    Cecil W. Crowson
     Plaintiff-Appellee                 )
                                        )         Appellate Court Clerk
v.                                      )    Hamilton County
                                        )    No. 96-CV-0347
ORTWEIN AND ASSOCIATES, P.C.,           )
WILLIAM H. ORTWEIN, and                 )
J. CRIS HELTON                          )    Judgment of the Court of
                                        )    Appeals is REVERSED
     Defendants-Appellants              )



                            JUDGMENT ORDER

           This cause came to be heard upon the briefs, argument of

counsel, and the record on appeal from the Court of Appeals.



           The Court is of the opinion that under the facts of this

case, the trial court did not abuse its discretion in refusing to

grant the appellee a stay of the legal malpractice case during the

pendency   of   the   post-conviction   matter   alleging   ineffective

assistance of counsel.       In accordance with the opinion filed

herewith, it is therefore, ORDERED AND ADJUDGED by this Court that

the judgment of the Court of Appeals is reversed.



           Costs of the appeal are taxed against the appellee, for

which execution may issue if necessary.




12/21/98